Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 1 of 8 PageID #:24




                         EXHIBIT B
           Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 2 of 8 PageID #:25




March 23, 2020

LEGACY HOSPITALITY LLC DBA THE
VIG
1527 N WELLS ST
CHICAGO IL 60610




Claim Number:         P4065705
Insured:              LEGACY HOSPITALITY LLC DBA THE VIG
Claimant Name:        LEGACY HOSPITALITY LLC DBA THE VIG
Date of Loss:         03/20/2020
Type of Loss:         OTHER
Location of Loss:     1527 N WELLS ST, CHICAGO, IL 60610
Policy Number:        BP18012824

Society would like you to know that we appreciate and value you as a customer. We regret to inform
you, however, that Society will have to deny your claim because there is no insurance coverage for this
claim under the Society Policy for the reasons discussed below.

          I.    THE CLAIM

We summarize the facts based upon Society's investigation to-date as well as the materials we have
received. If you have any additional materials or information that you believe is relevant to this claim or
that you would like us to consider, please send it for our review.

Within the past few days, local, state and federal governments have requested businesses to shut
down to the general public in order to reduce the spread of COVID-19.

          II.   REASONS FOR DISCLAIMER OF COVERAGE

We have investigated your claim, and after careful review of the claim and the Society Policy we have
concluded that there is no coverage for your claim.

                A.    Not a Covered Cause of Loss




FL_3062                                        Page 1 of 7
          Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 3 of 8 PageID #:26
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG

The Businessowners Special Property Coverage Form of the Society Policy insures a direct physical
loss or damage to Covered Property at the premises caused by or resulting from a Covered Cause of
Loss within the policy period.

                                Relevant Policy Language, Form TBP2 (05-15)

          A.        Coverage
               3.       Covered Causes of Loss
                    Direct Physical Loss unless the loss is excluded or limited under this coverage
                    form.

A Covered Cause of Loss is a direct physical loss not otherwise excluded or limited by the policy. A
slowdown in business due to the public's fear of the coronavirus or a suspension of business because a
governmental authority (i.e. the governor or the mayor) has ordered or recommended all or certain
types of businesses to close is not a direct physical loss. In addition, the actual or alleged presence of
the coronavirus is not a Covered Cause of Loss.

                    B.     No Coverage Under Additional Coverage, A.5(k) Civil Authority

The Society Businessowners Special Property Coverage Form includes Civil Authority additional
coverage (Section A. 5(k)), which insures only for actual loss of Business Income and Extra Expense
caused by an action of civil authority that prohibits access to the described premises when “a Covered
Cause of Loss causes damage to property other than property at the described premises.”

                                Relevant Policy Language, Form TBP2 (05-15)

          A.        Coverage
               5.       Additional Coverages
                    g.      Business Income
                        1.      Business Income
                        ***
                            (c)      Business Income means the:
                                (i)       Net Income (Net Profit or Loss before income taxes) that
                                     would have been earned or incurred if no physical loss or
                                     damages had occurred, but not including any Net Income that
                                     would likely have been earned as a result of an increased in the
                                     volume of business due to favorable business conditions caused
                                     by the impact of the Covered Cause of Loss on customers or on
                                     other businesses; and
                                (ii) Continuing necessary operating expenses incurred.
                                                         ***
                    h.      Extra Expense
                    ***
                        (2)     Extra Expense means expense incurred:
                            (a)      To avoid or minimize the suspension of business and to continue
                                “operations”:




FL_3062                                             Page 2 of 7
          Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 4 of 8 PageID #:27
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG

                          (i)       At the described premises; or
                          (ii)      At replacement premises or at temporary locations, including
                                relocation expenses, and costs to equip and operate the
                                replacement or temporary locations.
                      (b)        To minimize the suspension of business if you cannot continue
                           “operations”
                      (c)       To:
                           (i)      Repair or replace any property; or
                           (ii) Research, replace or restore the lost information on damages
                                “valuable papers and records”
                  (3)       With respect to the coverage provided in this Additional Coverage,
                      suspension means:
                      (a)        The partial slowdown or complete cessation of your business
                           activities; or
                      (b)        That a part or all of the described premises is rendered
                           untenantable if coverage for Business Income applies
                                                     ***
               k.     Civil Authority (7)
                  When a Covered Cause of Loss causes damage to property other than
                  property at the described premises, we will pay for the actual loss of
                  Business Income you sustain and necessary Extra Expense caused by
                  action of civil authority that prohibits access to the described premises,
                  provided that both of the following apply:
                  (1)      Access to the area immediately surrounding the damaged property is
                      prohibited by civil authority as a result of the damage, and the described
                      premises are within the area; and
                  (2)      The action of civil authority is taken in response to dangerous physical
                      conditions resulting from the damage or continuation of the Covered
                      Cause of Loss that caused the damage, or the action is taken to enable a
                      civil authority to have unimpeded access to the damaged property

                   Civil authority coverage for Business Income will begin immediately after the
                   time of the first action of civil authority that prohibits access to the described
                   premises and will apply for a period of up to four consecutive weeks from
                   the date on which such coverage begins.
                                                           ***
                   The definitions of Business Income and Extra Expense contained in the
                   Business Income and Extra Expense Additional Coverages also apply to this
                   Civil Authority Additional Coverage. The Civil Authority Additional
                   Coverage is not subject to the Limits of Insurance.

The Civil Authority additional coverage requires that a Covered Cause of Loss cause damage to
property other than the property at the described premises, and that access to the area immediately
surrounding the damaged property is prohibited by a civil authority.    There is no coverage here
because, as detailed above, Coronavirus is not a Covered Cause of Loss, and because a civil authority




FL_3062                                          Page 3 of 7
           Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 5 of 8 PageID #:28
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG

has not prohibited access to your business because of a Covered Cause of Loss that caused damage
to a premises other than the described premises.

                  C.         No Coverage Under Additional Coverage, A.5(m) Contamination

Society Businessowners Special Property Coverage Form also includes additional coverage for
Contamination (Section A. 5 (m)).

                                 Relevant Policy Language, Form TBP2 (05-15)

          A.      Coverage
               5.    Additional Coverages
                  m.      Contamination (8)
                     If your “operations” are suspended due to “contamination”:
                     (1)      We will pay for your costs to clean and sanitize your premises,
                          machinery and equipment, and expenses you incur to withdraw or recall
                          products or merchandise from the market. We will not pay for the cost or
                          value of the product.

                                The most we will pay for any loss or damage under this Additional
                             coverage arising out of the sum of all such expenses occurring during
                             each separate policy period is $5,000; and

                       (2)        We will also pay for the actual loss of Business Income and Extra
                             Expense you sustain caused by:
                             (a) “Contamination” that results in an action by a public health or other
                                 governmental authority that prohibits access to the described
                                 premises or production of your product.
                             ***
                             (c) Publicity resulting from the discovery or suspicion of contamination.

                       Coverage for the actual loss of Business Income under this section will begin
                       immediately upon the suspension of your business operations and will
                       continue for a period not to exceed a total of three consecutive weeks
                       after coverage begins.

                       [….] The definitions of Business Income and Extra Expense, contained in the
                       Business Income and Extra Expense Additional Coverages section shall also
                       apply to the additional coverages under this section.

                       (4)       Additional Definitions:
                             (a)     “Contamination” means a defect, deficiency, inadequacy or
                                 dangerous conditions in your products, merchandise, or premises.
                             ***




FL_3062                                              Page 4 of 7
           Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 6 of 8 PageID #:29
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG

                         (d)      “Publicity” means a publication or broadcast by the media, of the
                               discovery or suspicion of “contamination” at a described
                               premise.

The Contamination Coverage provides that Society will pay for costs to clean and sanitize the
premises, up to $5,000, if the insured's operations are suspended due to “contamination.”
Contamination is defined as “a defect, deficiency, inadequacy or dangerous conditions in your products,
merchandise, or premises.” Coverage is provided for loss of business income for a period of up to
three consecutive weeks after the suspension of the insured's business operations. The Contamination
coverage also covers an actual loss of Business Income and Extra Expense only if caused by (1)
“`Contamination' that results in an action by a public health or other governmental authority that
prohibits access to the described premises;” or (2) “Publicity resulting from the discovery or suspicion of
contamination.” “Publicity” is defined as “a publication or broadcast by the media, of the discovery or
suspicion of `contamination' at a described premises.

There is no coverage under Section A.5(m) because no government authority has prohibited access to
the described premises because of “contamination,” as that term has been defined in the policy, and
likewise there has been no publication or broadcast by the media of a “contamination” at the described
premises. Your business operations have not been suspended, nor has access to your premises been
prevented, by a public health authority or other governmental authority because of a “defect, deficiency,
in adequacy or dangerous condition” in any of your products, merchandise or premises. In addition,
there has been no publication or broadcast by the media of any such “defect, deficiency, in adequacy or
dangerous condition” in any of your products, merchandise or premises.

                  D.     No Coverage Under the Product Spoilage Endorsement (TBP12)

Product Spoilage is an additional coverage provided by endorsement TBP-12, which requires a specific
and unique Spoilage Covered Cause of Loss and is subject to its scheduled limits and deductibles.

                               Relevant Policy Language, Form TBP12 (05-15)

     I.        Spoilage
          A.      Coverage
               1.     We will pay for your loss of "perishable stock" due to spoilage caused by a
                  Spoilage Covered Cause of Loss, as provided by this endorsement.
               2.      Subject to all the provisions and conditions under the Businessowners
                  Special Property Coverage Form, we will also pay for loss of Business Income or
                  Extra Expense at the described premises resulting from loss of "perishable stock"
                  due to spoilage caused by a Spoilage Covered Cause endorsement.

                  We cover only the location(s) and limits specified in the Declarations or that is
                  indicated in the Schedule.
             3. If a limit for Spoilage in Vehicles is shown in the Schedule, Spoilage coverage is
                  extended to cover "perishable stock" in your vehicles which you own or operate
                  and are equipped with refrigerating, cooling or humidity control apparatus.
          B.      Spoilage Covered Causes of Loss




FL_3062                                            Page 5 of 7
           Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 7 of 8 PageID #:30
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG

                 Subject to the exclusions described in Item C. of this section, Spoilage Covered
                 Cause of Loss means the following:
                 1. Spoilage caused by or resulting from:
                     a.      Change in temperature or humidity resulting from mechanical breakdown
                         or mechanical failure of refrigerating, cooling or humidity control apparatus or
                         equipment, only while such apparatus or equipment is at the described
                         location; or
                     b.      Contamination by a refrigerant, only while the refrigerating apparatus or
                         equipment is at the described location; or
                     c.       Power Outage, meaning change in temperature or humidity at the
                         described location resulting from complete or partial interruption of electrical
                         power, either on or off the described premises, due to conditions beyond your
                         control.

                 2. Spoilage coverage applies to "perishable stock" at the described premises which
                     is:
                     a.     Owned by you and used in your business; or
                     b.     Owned by others and in your care, custody or control except as otherwise
                         provided in Loss Payment Property Loss Condition E.5.d.(3)(b).

 Spoilage Covered Cause of Loss is limited to a change in temperature or humidity due to a mechanical
breakdown or failure of equipment, or contamination by a refrigerant or power outage. The spoliation
coverage applies only to “perishable stock” at the described premises owned by you and used in your
business or owned by others and in your care custody and control.

Your claim of alleged COVID-19 (Coronavirus) exposure or spoilage from the inability to use your
perishable stock is not a result of change in temperature or humidity due to a mechanical breakdown or
failure of equipment, or contamination by a refrigerant or power outage and therefore is not a Spoilage
Covered Cause of Loss.

          III.      CONCLUSION

While Society values you as a customer and understands the difficulty of running a business in these
challenging times, Society must deny your claim for the reasons discussed above. As mentioned, if
you have any other information that you wish us to consider, please forward it to my attention.

        Please be advised that by its acknowledgment and investigation of the reported loss Society is
not waiving any other rights or defenses in connection with this matter. Society reserves the right to
supplement and/or amend this letter in the future and to assert any additional defenses, whether
specifically enumerated herein, that may be applicable now or in the future.



If you have any questions or concerns, please contact me.




FL_3062                                               Page 6 of 7
          Case: 1:20-cv-02005 Document #: 1-2 Filed: 03/27/20 Page 8 of 8 PageID #:31
March 23, 2020
P4065705
LEGACY HOSPITALITY LLC DBA THE
VIG




Christine Frailing
Claims Representative
Phone: 888-576-2438, ext. 5870
Department Fax: 920-922-9810
Email: cfrailing@societyinsurance.com

cvf


Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you
that, if you wish to take this matter up with the Illinois Department of Insurance, it maintains a
Consumer Division in Chicago at 122 S. Michigan Ave., 19th Floor, Chicago, Illinois 60603 and in
Springfield at 320 West Washington Street, Springfield, Illinois 62767.




FL_3062                                        Page 7 of 7
